Citation Nr: 0907352	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  06-15 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York


THE ISSUES

1.  Entitlement to service connection for Diabetes Mellitus, 
Type II (DM II), including as secondary to exposure to Agent 
Orange. 

2.  Entitlement to service connection for a respiratory 
disorder, claimed as due to asbestos exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from November 1958 to 
October 1962.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2005 rating 
decision, by the Augusta, Maine, Regional Office (RO), which 
denied the veteran's claims of entitlement to service 
connection for diabetes mellitus, type II and service 
connection for asbestos exposure.  The veteran perfected a 
timely appeal to that decision.  Jurisdiction is with the New 
York RO.

In September 2008, the veteran appeared and offered testimony 
at a hearing before the undersigned Veterans Law Judge, 
sitting at the New York RO; a transcript of that hearing is 
of record.  


REMAND.

The Veterans Claims Assistance Act (VCAA) requires that VA 
must provide notice that informs the claimant (1) of the 
information and evidence not of record that is necessary to 
substantiate the claim, (2) of the information and evidence 
that VA will seek to provide, and (3) of the information and 
evidence that the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).  

After examining the record, the Board concludes that further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5103A.  The 
specific bases for remand are set forth below.   



A.  S/C diabetes mellitus.

The veteran alleges that he has type II diabetes mellitus as 
a result of being exposed to Agent Orange while serving as an 
equipment specialist at Eglin Air Force base.  

In this case, the VA as well as private treatment records 
clearly show that the veteran is diagnosed with diabetes 
mellitus, type II.  

By law, certain diseases such as Type II diabetes (also known 
as adult-onset diabetes), will be presumed to be the result 
of exposure to herbicides such as Agent Orange.  See 38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e) (2008).  To 
date, this presumption has applied only to veterans who 
served in the Republic of Vietnam during the Vietnam era.  
See also 38 C.F.R. § 3.307(a) (6) (2008).  

Here, the evidence does not show, nor does the veteran 
contend, that he served in Vietnam.  Therefore, the statutory 
presumptions with respect to Agent Orange exposure and 
service connection for Type II diabetes mellitus based on 
such exposure do not apply to this case.  See 38 C.F.R. 
§§ 3.307, 3.309.  Nevertheless, VA also must ascertain 
whether there is any other basis to conclude that the 
veteran's diabetes was incurred in service.  See Schroeder v. 
West, 212 F.3d 1265 (Fed. Cir. 2000); Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

In the statement of the case (SOC), issued in May 2006, the 
RO denied the veteran's claim on the basis the records fail 
to confirm that he was exposed to Agent Orange.  

However, the Board notes that the veteran's personnel records 
show that he was stationed at Eglin Air Force Base from 
February 23, 1959 to October 30, 1962.  And, his military 
occupational specialties (MOS) included Marine Engineman, 
Appr. Wire Maintenance Hlpr, and Central Office equipment 
specialist.  In a statement in support of his claim, dated in 
May 2006, the veteran indicated that in February 1962 he was 
put in training as a dial central office equipment specialist 
and he was assigned to work in various locations in and 
around the Eglin Air Force base AFB reservation.  The veteran 
indicated that some of the areas he worked in were the 
strategic air command areas, and small satellite telephone 
exchanges; he noted that the areas he worked in also included 
the bombing range, range 52 and base housing.  

Of record is a statement from VA central office, dated in 
March 2006, indicating that the Department of Defense 
verified that Agent Orange operations were conducted at Eglin 
Air Force Base in Florida in 1952 and, intermittently, from 
1962 to 1970 operations were also conducted in a test area 
designated as C-52A.  It was noted that this was likely a 
bombing/gunnery site which needed defoliation for visibility.  
It was recommended that the RO provide the U.S. Army and 
Joint Services Records Research Center (JSRRC) with the 
veteran's military unit, location, dates at the location, 
military occupation and any other relevant facts in an 
attempt to confirm the veteran's possible exposure to Agent 
Orange during his period of service at Eglin AFB.  

The veteran has provided some details of where, when and how 
he was allegedly exposed.  However, despite the efforts of 
the RO to obtain information from the NPRC, there is no 
indication that the RO attempted to obtain information from 
the JSRRC to verify the veteran's possible exposure to Agent 
Orange.  Accordingly, the Board finds that attempts to verify 
the veteran's reported exposure to Agent Orange have been 
incomplete.  Further attempts should be made to verify 
exposure to Agent Orange at Eglin AFB.  

B.  Respiratory disorder, claimed as due to asbestosis.

The veteran claims that he has asbestosis due to exposure to 
asbestos during service.  With regard to such claims, VA's 
Adjudication Manual and Manual Rewrite, along with a VA 
circular on asbestos-related diseases, provide that VA must 
determine whether military records demonstrate evidence of 
asbestos exposure in service; whether there is pre-service 
and/or post-service evidence of occupational or other 
asbestos exposure; and then make a determination as to the 
relationship between asbestos exposure and the claimed 
diseases, keeping in mind the lengthy latency period between 
exposure to asbestos fiber masses and the development of 
diseases including asbestosis, as well as the exposure 
information pertinent to the veteran.  See Department of 
Veterans Benefits, Veterans' Administration, DVB Circular 21-
88-8, Asbestos- Related Diseases (May 11, 1988); Adjudication 
Manual, M21-1, part VI, para. 7.21 (October 3, 1997); Manual 
Rewrite, M21-MR, Part IV.ii.2.C.9 (Dec. 13, 2005) and Part 
IV.ii.1.H.29.a (Sept. 29, 2006). See also VAOPGCPREC 4-00 
(April 13, 2000).  

In this case, the RO indicated that there is no post-service 
diagnosis of an asbestos-related respiratory disorder.  

Of record is a treatment report from Dr. Stephen Levin, dated 
in April 1993, indicating that the results of x-rays taken in 
March 1993 demonstrated evidence of scarring of the chest 
wall on both the right and left sides, of the kind seen after 
asbestos exposure.  

A VA treatment note, dated in December 2001, reflects a 
diagnosis of asbestosis form Mt. Sinai hospital.  

Of record is a statement from Dr. Nathan I. Rothman, dated in 
May 2002, indicating that the veteran was seen for pulmonary 
evaluation.  Dr. Rothman noted that the veteran had an 
extensive asbestos exposure history beginning in early 
childhood.  He reported that the veteran had extensive 
asbestos exposure in service.  The examiner also noted that, 
over the remainder of his career, he continued to have 
significant, ongoing asbestos exposure; for example, he 
worked for LILCO from 1963 to 1974, during which time he 
worked in power stations in an environment heavily 
contaminated with asbestos.  Dr. Rothman also noted that the 
veteran smoked from age 8 to 49, two to three packs per day.  
At the time of the examination, he had a chronic cough.  He 
complained of significant shortness of breath.  It was noted 
that he got frequent episodes of bronchitis and in the past 
he had been on medication and inhalers.  Following an 
examination, including pulmonary function studies, the 
examiner reported diagnoses of asbestos-related pleural 
disease and asbestosis.  

Of record is a statement from G. H. Navarro, Chief Master 
Sergeant, USAF retired, dated in November 2003, indicating 
that the veteran was assigned to the 3208th Test Group, 
Technical Facitilies, Marine Branch.  His primary duties 
included the monitoring, maintenance, and repair of on-board 
marine equipment of the unit's watercraft, some of which were 
manufactured during the 1940's.  His duties also included 
"underway engine room watch."  The Chief Master Sergeant 
indicated that the primary insulation used for engine exhaust 
and hot water piping was asbestos "lagging."  He noted that 
the veteran was exposed to the asbestos material in numerous 
forms including: asbestos rope, cloth, tape, preformed piping 
insulation, and asbestos powder, which was mixed with water 
to form a paste.  It was not uncommon for asbestos 
particulates to become airborne, through equipment vibration.  

In light of the fact that the veteran has been diagnosed with 
a respiratory disorder, that there is some corroboration of 
exposure to asbestos in service, and since there is 
insufficient competent medical evidence on file for the Board 
to make a decision concerning his claim - insofar as whether 
any current respiratory disorders, including pleural disease, 
is traceable to his military service (and, in particular, to 
exposure to asbestos in service), the Board finds that he 
should be provided a VA compensation examination for a 
medical nexus opinion concerning this determinative issue.  
See, e.g., McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
citing 38 U.S.C.A. § 5103A (d) and 38 C.F.R. § 3.159(c) (4).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following actions:

1.  The RO should undertake any necessary 
development to independently verify the 
veteran's service at Eglin AFB and 
herbicide exposure, to include contacting 
the U.S. Air Force and Joint Services 
Records Research Center (JSRRC) or other 
appropriate agency.  A records search 
should encompass at least the period from 
July 1962 to October 1962 and should be 
focused on determining whether or not the 
duties of a dial center office equipment 
specialist in the veteran's unit, 1920 
Communications Squadron, were consistent 
with claims of performing duties in the 
C-52A test area.  Any additional action 
necessary for independent verification of 
the veteran's herbicide exposure, to 
include follow-up action requested by the 
contacted entity, should be accomplished.  
All action taken must be documented in 
the claims file. If the search for 
corroborating information leads to 
negative results, the RO should notify 
the veteran and his representative of 
this fact, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

2.  Schedule the veteran for a VA 
compensation examination to determine the 
existence and etiology of any respiratory 
disorders.  Based on a comprehensive 
review of the claims file and 
examination, the examiner must provide an 
opinion indicating whether it is at least 
as likely as not (50 percent or greater 
probability) that any respiratory 
disorder found is attributable to his 
exposure to asbestos during his military 
service or, instead, more likely the 
result of pre and/or post service 
exposure.  The designated VA physician 
should discuss the medical rationale of 
the opinion, whether favorable or 
unfavorable, based on the findings and 
information obtained from review of the 
record.  The claims file, including a 
complete copy of this remand, must be 
made available to the examiner for review 
of the veteran's pertinent medical and 
other history.  

3.  Thereafter, the AMC should 
readjudicate the veteran's claims in 
light of the additional evidence 
obtained.  If the benefit sought on 
appeal remains denied, the veteran should 
be provided a supplemental statement of 
the case (SSOC).  An appropriate period 
of time should be allowed for response.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either legal or factual, as to 
the ultimate determination warranted in this case.  The 
purposes of this REMAND are to further develop the record and 
to accord the veteran due process of law.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).   



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2008).  


